United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
TENNESSEE VALLEY AUTHORITY,
SHAWNEE FOSSIL PLANT, Paducah, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-816
Issued: September 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2008 appellant filed a timely appeal of the May 17 and December 19,
2007 merit decisions of the Office of Workers’ Compensation Programs denying her claim for
wage-loss compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.1
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for employmentrelated disability commencing July 1, 2003.

1

On January 5, 2008 appellant filed a request for a telephonic hearing. At the time of the filing of this appeal, the
Office had not issued a decision on appellant’s request. Therefore, the Board does not have jurisdiction over this
matter. 20 U.S.C. § 501.2(c) (the Board has jurisdiction to consider and decide appeals from final decisions of the
Office).

FACTUAL HISTORY
On April 25, 2005 appellant, a 46-year-old senior instrument mechanic, filed an
occupational disease claim alleging that she suffered from heat exhaustion and heat sensitivity,
as a result of ambient temperatures of 120 degrees and higher. She stated that she was first
exposed to the ambient temperatures in the summer of 1990 and continued to be exposed until
August 2002. Appellant stopped working on July 1, 2003 and retired on disability on
July 31, 2005.
The record contains a position description for senior instrument mechanic. The work
environment involves exposure to temperature ranges from 0 to 120 degrees Fahrenheit and
ambient temperatures in some areas which may exceed 140 degrees Fahrenheit.
Appellant submitted a June 27, 2003 report from Dr. Bradley Rudge, a treating physician,
who diagnosed knee pain and fibromyalgia. Dr. Rudge stated that appellant has difficulty
working in a hot environment. Noting that the position of senior instrument mechanic requires
working outside in hot conditions and carrying up to 75 pounds, he stated that appellant was not
approved for the position. On September 5 and 17, 2003 Dr. Rudge provided work restrictions
which precluded appellant from working in ambient temperatures above 90 degrees.
Dr. Rudge’s notes for the period July 23, 1999 through August 27, 2003 reflected treatment for
fibromyalgia and a knee condition and his recommendation that appellant avoid hot areas.
The record contains a June 30, 2003 letter from the employing establishment placing
appellant in a “nonwork” status effective July 1, 2003, based upon reports from her treating
physician. The letter stated, “Due to concerns about your inability to work safely, management
has determined that you are not able to perform the essential functions of your position.”
Appellant submitted reports from Dr. Gay Richardson, a Board-certified physiatrist. On
June 30, 2003 Dr. Richardson stated that appellant’s exposure to heat and repetitive heavy lifting
might aggravate her fibromyalgia. On August 11, 2003 she opined that appellant could safely
perform the duties of her position, so long as she did not engage in any repetitive heavy lifting
and did not experience excessive heat exposure on a constant basis. In a May 25, 2004 report,
Dr. Richardson provided restrictions, secondary to appellant’s fibromyalgia and myofascial pain
syndrome, prohibiting her from remaining in temperatures in excess of 100 degrees for more
than 15 minutes. She noted that her reading of appellant’s job requirements did not exceed this
restriction.
The record contains depositions dated January 28, 2004 from Jeremy M. Kaler,
employing establishment maintenance manager, and Ronnie Coleman, maintenance supervisor.
Mr. Kaler stated that appellant’s inability to work in affected temperatures above 90 degrees was
the one and only factor that prevented her from working as a senior instrument mechanic. He
indicated that the employing establishment could not “make workplaces” abide by this
constraint. Mr. Coleman stated that appellant did not meet the qualifications for the position due
to her inability to work in temperatures above 90 degrees.

2

In a letter dated June 27, 2005, the employing establishment informed appellant that she
was being terminated effective August 1, 2005, due to her unavailability to perform the duties of
a senior instrument mechanic since July 1, 2003.
In an August 22, 2005 statement, appellant indicated that, after cumulative exposure to
heat for over 14 years in her position as senior instrument mechanic, she was unable to tolerate
such exposure for more than 15 to 20 minutes without feeling nauseous and faint. She submitted
an August 18, 2005 note from Dr. H.W. Ford, a treating physician, who stated that appellant was
“easily susceptible to heat by history.”
On April 28, 2006 the Office accepted appellant’s claim for “heat sensitivity.”2
Appellant filed an undated claim requesting compensation for the period July 1, 2003 to “the
present.” On June 2, 2006 the Office informed appellant that the evidence submitted was
insufficient to establish that she was totally disabled as a result of her accepted condition
beginning July 1, 2003 and advised her to provide rationalized medical evidence establishing her
disability.
On June 19, 2006 the employing establishment controverted appellant’s claim.
Jeff Parseley, plant manager, contended that appellant’s alleged disability was related to her
fibromyalgia rather than heat sensitivity. He stated, that in July 2003, the employing
establishment offered appellant a clerk position which encompassed her restrictions, but that she
refused to accept the position. Based on her refusal to accept the offered position, Mr. Parseley
argued that her claim for compensation should be denied.
In an undated “Letter of Explanation,” appellant stated that the employing establishment
refused to return her to her position as senior instrument mechanic, even though her physician
indicated that she was capable of performing the duties of the job. On October 2, 2006 she
indicated that the only job offered to her by the employing establishment “would have paid her
less than half [her] salary” as a senior instrument mechanic, so she refused the job.
In a letter dated November 20, 2006, the Office requested additional information and
evidence, including clarification regarding the cause of her disability. In a December 21, 2006
letter, appellant stated that her position as a senior instrument mechanic would have
accommodated Dr. Rudge’s restrictions. However, she contended that she was terminated
because the employing establishment did not have an appropriate job for her. Appellant stated
that she was offered a $30,000.00 per year clerk position, which she refused.
In a decision dated May 17, 2007, the Office denied appellant’s claim for wage-loss
compensation, finding that the medical evidence did not establish that she was disabled due to
her accepted condition of heat sensitivity. It noted that appellant provided no evidence that the
employing establishment refused to employ her on July 1, 2003 due to her accepted condition.

2

The Office initially denied appellant’s claim on September 13, 2005, on the grounds that it was untimely filed.
On April 20, 2006 an Office hearing representative vacated the Office’s decision, finding that the claim was timely
filed.

3

On May 21, 2007 appellant, through her representative, requested an oral hearing. At the
September 26, 2007 hearing, she reiterated her argument that the employing establishment
terminated her due to her restrictions related to the accepted condition of heat sensitivity and that
therefore she should receive compensation benefits beginning July 1, 2003.
By decision dated December 19, 2007, an Office hearing representative affirmed the
May 17, 2007 decision, finding that appellant’s restrictions, including avoidance of heat
exposure, were based on Dr. Richardson’s diagnosis of fibromyalgia, which was not an accepted
condition and therefore entitlement to compensation was not established. The hearing
representative also found that management’s decision to place her in a nonwork status as of
July 1, 2003 was outside the scope of the Federal Employees’ Compensation Act.
LEGAL PRECEDENT
A claimant has the burden of establishing the essential elements of her claim, including
that the medical condition for which compensation is claimed is causally related to the claimed
employment injury.3 For wage-loss benefits, the claimant must submit medical evidence
showing that the condition claimed is disabling.4 The evidence submitted must be reliable,
probative and substantial.5
As used in the Act, the term “disability” means incapacity because of an injury in
employment to earn the wages the employee was receiving at the time of the injury, i.e., a
physical impairment resulting in loss of wage-earning capacity. The general test in determining
loss of wage-earning capacity is whether the employment-resulted impairment prevents the
employee from engaging in the kind of work she was doing when she was injured.6 If an
employing establishment’s actions prevent an employee from working due to a work-related
condition, that employee is disabled within the meaning of the Act.7
If an employee can resume regular federal employment, she must do so.8 However, if she
cannot return to the job held at the time of injury, but has recovered enough to perform some
type of work, the employee must seek work.9 Where the employer has specific alternative
positions available for partially disabled employees, the employer should advise the employee in
writing of the specific duties and physical requirements of those positions.10
3

20 C.F.R. § 10.115(e) (2007); see Tammy L. Medley, 55 ECAB 182, 184 (2003).

4

Id. at § 10.115(f).

5

Id. at § 10.115.

6

Frazier V. Nichols, 37 ECAB 528 (1996).

7

Claude E. Pilgreen, 33 ECAB 566 (1982).

8

20 C.F.R. § 10.515(a).

9

Id. at § 10.515(b).

10

Id. at § 10.505(a). A similar written requirement is imposed with respect to offers of suitable work. See
20 C.F.R. § 10.507(c) and (d).

4

ANALYSIS
The Office found that appellant was not entitled to wage-loss compensation for the period
claimed because the restrictions imposed by her treating physician were not causally related to
her accepted condition, heat sensitivity, but rather were based on her nonwork-related condition
of fibromyalgia. It also found that management’s decision to place appellant in a nonwork status
as of July 1, 2003 was outside the scope of the Act. The Board finds that the evidence of record
establishes that appellant was disabled as of July 1, 2003 within the meaning of the Act.
Appellant claimed disability based on the accepted condition of heat sensitivity. On
June 27, 2003 her treating physician, Dr. Rudge, diagnosed fibromyalgia and stated that
appellant had difficulty working in a hot environment. Noting that the position of senior
instrument mechanic required working outside in hot conditions, he stated that appellant was not
approved for the position. On September 5 and 17, 2003 Dr. Rudge provided work restrictions,
which precluded appellant from working in ambient temperatures above 90 degrees. On June 30,
2003 Dr. Richardson stated that appellant’s exposure to heat and repetitive heavy lifting might
further aggravate her fibromyalgia. On August 11, 2003 she opined that appellant could safely
perform the duties of her position, so long as she did not engage in any repetitive heavy lifting
and did not experience excessive heat exposure on a constant basis. The Board finds that the
restrictions provided by appellant’s physicians related to her accepted condition of heat
sensitivity. The fact that exposure to heat might also have exacerbated the separate, nonworkrelated condition of fibromyalgia does not negate the causal relationship between the
recommended restrictions and the accepted condition. Therefore, the Office’s denial of
appellant’s claim on the basis that the restrictions imposed by her treating physician were not
causally related to her accepted condition was improper.
Actions taken by the employing establishment prevented appellant from working due to
her accepted condition. Appellant was placed in a “nonwork” status effective July 1, 2003, “due
to concerns about [her] inability to work safely.” She was terminated effective August 1, 2005,
due to her unavailability to perform the duties of a senior instrument mechanic. The record
reflects that the employing establishment considered appellant’s inability to work in affected
temperatures above 90 degrees to be the one and only factor that prevented her from working as
a senior instrument mechanic and that the employing establishment was unwilling or unable to
accommodate her restrictions. Appellant was involuntarily removed from her job. She
attempted, unsuccessfully, to return to her date-of-injury position, but her requests were denied.
Thus, through the employing establishment’s action, appellant’s work-related condition
prevented her from performing her regular job, even though she and her physician contended that
she was able to work within the employment conditions. These circumstances establish that
appellant was “disabled” within the meaning of the Act. Therefore, she is entitled to wage-loss
compensation.11
The employing establishment contended that appellant was precluded from receiving
wage-loss compensation because she had rejected a bona fide offer of employment which
11

See Claude E. Pilgreen, supra note 7 (where an employing establishment terminates an employee’s
employment because of an employment-related medical condition, that employee is disabled within the meaning of
the Act and is entitled to compensation for any loss of wage-earning capacity).

5

encompassed her restrictions. However, the employing establishment failed to properly identify
any limited-duty position. Office regulations provide that, where an attending physician notifies
the employer that the employee can return to restricted duty, the employer must advise the
employee in writing of any available positions which accommodate her restrictions.12 Office
procedure manual states that, to be valid, an offer of light duty must be in writing and provide
specific information regarding the demands of the position.13 There is no indication that the
employing establishment provided appellant with a written limited-duty job offer in accordance
with the applicable regulations.14
CONCLUSION
Appellant established entitlement to wage-loss compensation commencing July 1, 2003
and the Office’s May 17 and December 19, 2007 decisions are reversed.
ORDER
IT IS HEREBY ORDERED THAT the December 19 and May 17, 2007 decisions of
the Office of Workers’ Compensation Programs are reversed.
Issued: September 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

20 C.F.R. § 10.507(a).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4 (December 1993).
14

20 C.F.R. § 10.505(a).

6

